Case 2:18-cv-00615-JMA-ARL Document 37 Filed 03/23/21 Page 1 of 4 PageID #: 361




 UNITED STATES DISTRICT COURT                                         For Online Publication Only
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 LAURIE BENI,

                                 Plaintiff,
                                                                  MEMORANDUM AND ORDER
                  -against-                                       18-CV-615 (JMA) (ARL)

 STATE OF NEW YORK, NEW YORK STATE
 OFFICE OF PARKS, RECREATION AND                                                      FILED
 HISTORIC PRESERVATION, AND JOSEPH                                                    CLERK
 REYES, INDIVIDUALLY AND IN HIS                                            3/23/2021 10:54 am
 OFFICIAL CAPACITY,
                                                                              U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
                                  Defendants.
                                                                              LONG ISLAND OFFICE
 -------------------------------------------------------------X

 AZRACK, United States District Judge:

         On January 29, 2018, plaintiff Laurie Beni (“Plaintiff”) commenced this action against the

 State of New York, the New York State Office of Parks, Recreation, and Historic Preservation (the

 “State Defendants”), and Joseph Reyes, in his individual and official capacity (collectively,

 “Defendants”), alleging violations of Title VII, 42 U.S.C. § 200e, et seq., 42 U.S.C. § 1983, the

 First, Fourth, Fifth, and Fourteenth Amendments to the U.S. Constitution, 42 U.S.C. § 1985, and

 New York State law. (ECF No. 1.)

         In an earlier motion, dated October 19, 2018, the State Defendants moved to dismiss all

 the claims against them. (ECF No. 17.) On September 30, 2019, this Court adopted Magistrate

 Judge Arlene R. Lindsay’s November 2, 2018 Report and Recommendation (“R&R”) and

 dismissed all of Plaintiff’s claims against the State Defendants, with the exception of the seventh

 cause of action that alleged discrimination under the New York State Human Rights Law

 (“NYSHRL”). (ECF No. 25.)

         Thereafter, following a pre-motion conference before the undersigned, the State

 Defendants moved to dismiss Plaintiff’s surviving NYSHRL discrimination claim, arguing that


                                                         1
Case 2:18-cv-00615-JMA-ARL Document 37 Filed 03/23/21 Page 2 of 4 PageID #: 362




 this claim is barred by the Eleventh Amendment and the Court therefore lacks subject-matter

 jurisdiction. (ECF No. 36.) They also raised two alternative arguments: (1) that the claim should

 be dismissed for failure to state a claim upon which relief can be granted; and (2) that the Court

 should decline to exercise pendent jurisdiction. (Id.)

        For the reasons set forth below, the Court GRANTS the State Defendants’ motion to

 dismiss the NYSHRL claim because it is barred by the Eleventh Amendment.

                                      I.      BACKGROUND

        Plaintiff, a civilian employee of the New York State Office of Parks, Recreation, and

 Historic Preservation (“OPRHP”), alleges that a supervisor, Joseph Reyes, who was once the

 highest-ranking officer in the OPRHP, sexually harassed her, retaliated against her, and assaulted

 her. (ECF No. 1.) Judge Lindsay previously recounted the pertinent facts alleged in the complaint

 in comprehensive detail in her R&R, which was adopted in full as the opinion of the Court. (ECF

 Nos. 21, 25.) The Court incorporates the R&R’s factual recitation by reference here.

                                        II.    DISCUSSION

    A. Standard of Review

        Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of a claim when there

 is a “lack of subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). A case is properly dismissed

 for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) “when the district court lacks the

 statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113

 (2d Cir. 2000); see Fed. R. Civ. P. 12(b)(1). As the party asserting jurisdiction, Plaintiff bears the

 burden of showing by a preponderance of the evidence that the Court has subject-matter

 jurisdiction. APWU v. Potter, 343 F.3d 619, 623 (2d Cir. 2003). In reviewing a motion to dismiss




                                                   2
Case 2:18-cv-00615-JMA-ARL Document 37 Filed 03/23/21 Page 3 of 4 PageID #: 363




 brought under Rule 12(b)(1), the Court accepts all factual allegations in the complaint as

 true. Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129, 131 (2d Cir. 1998).

    B. Sovereign Immunity

        The State Defendants argue that Plaintiff’s NYSHRL claim is barred by

 the Eleventh Amendment, and they are therefore entitled to dismissal pursuant to Federal Rule of

 Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction. (ECF No. 36.) The Court agrees.

        In interpreting the Eleventh Amendment, the Supreme Court has consistently held that

 “nonconsenting states may not be sued by private individuals in federal court.” Bd. of Trustees v.

 Garret, 531 U.S. 356, 363 (2001). This immunity extends to state agencies and departments as

 well. Papasan v. Allain, 478 U.S. 265, 276 (1986) (citing Pennhurst State School and Hosp. v.

 Halderman, 465 U.S. 89, 100 (1984)). Caselaw makes clear that the State of New York—and its

 agencies and departments—has not consented to being sued in federal court by private individuals

 proceeding under the NYSHRL. See, e.g., James v. John Jay College, No. 19-CV-644, 2020 WL

 1911211, at *8 (S.D.N.Y. Apr. 20, 2020) (“the NYSHRL does not waive New York State’s

 sovereign immunity, or that of its instrumentalities.”). The Court can only find waiver of sovereign

 immunity if waiver has been “unequivocally expressed” by the state. Pennhurst, 465 U.S. at 99.

 Indeed, “[w]aiver may not be implied.” Sossamon v. Texas, 563 U.S. 277, 284 (2011).

        Plaintiff does not challenge the application of this caselaw, and instead argues that the State

 Defendants have invoked the Eleventh Amendment merely “to avoid addressing reprehensible

 conduct endured [by] Plaintiff.” (ECF No. 36-3 at 10.) Ultimately, this Court is not the appropriate

 forum for Plaintiff to contest the prudence of the Eleventh Amendment, and Plaintiff points to no

 authority that permits the Court to avoid its application to this case. Her only remaining

 argument—that the State Defendants’ motion is untimely since their Eleventh Amendment




                                                  3
Case 2:18-cv-00615-JMA-ARL Document 37 Filed 03/23/21 Page 4 of 4 PageID #: 364




 argument was not raised earlier—is belied by the fact that the Court granted the State Defendants

 permission to move. Further, the Court is unable to find an implied waiver of sovereign immunity

 because waiver only occurs if a state makes a “clear declaration” as to its intent to submit itself to

 the jurisdiction of the federal court. See Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ.

 Expense Bd., 527 U.S. 666, 676 (1999). Accordingly, Plaintiff has failed to satisfy her burden to

 demonstrate that the Court has subject-matter jurisdiction.

        In light of the foregoing, the State Defendants’ motion is granted, and Plaintiff’s NYSHRL

 claim is dismissed. Because the Court finds that Plaintiff’s NYSHRL claim against the State

 Defendants is barred by the Eleventh Amendment, the Court need not address the State

 Defendants’ alternative arguments.

                                       III.    CONCLUSION

        For the reasons stated above, the State Defendants’ motion to dismiss is GRANTED.

 SO ORDERED.

 Dated: March 23, 2021
        Central Islip, New York

                                                         /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                   4
